Citation Nr: 1828315	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  13-00 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety disorder, and major depressive disorder (MDD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969 with service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania. 

The Veteran was scheduled to appear for a personal hearing before a Veterans Law Judge in March 2013.  In January 2013, the Veteran submitted correspondence indicating that he could not appear for his hearing because of health complications.  The record is silent as to the Veteran requesting that his hearing be rescheduled, therefore his hearing request is deemed to be withdrawn.  See 38 C.F.R. §20.704(e) (2017).

This claim was previously before the Board in November 2016, at which time the Veteran's claim for service connection for PTSD was reopened as new and material evidence had been received since the RO's previous final denial in December 2005.  Additionally, the Board expanded the Veteran's claim to include any acquired psychiatric condition, as the Veteran had previously been diagnosed with an anxiety disorder and MDD.  The Board then remanded the claim for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the claim on appeal is warranted.

Review of the record demonstrates that remand is warranted in order to obtain outstanding Social Security Administration (SSA) records.  In this regard, in a March 2007 statement, the Veteran reported that he was receiving Social Security Disability, although the basis for this award was not specified.  It does not appear that the AOJ attempted to obtain the Veteran's SSA records.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Additionally, in its November 2016 decision, the Board found that the October 2005 and November 2010 VA examinations were inadequate as the examiner provided little rationale as to why he believed that the Veteran's acquired psychiatric conditions were more likely related to his familial life than his active duty service.  In the remand directives, the Board directed the AOJ to schedule the Veteran for a new examination and asked the examiner to evaluate the Veteran for PTSD using the DSM-IV criteria.  The examiner was also directed to address the Veteran's lay statements that his mood disturbances began following traumatic events in service.

In March 2017 the Veteran underwent a VA examination.  Upon examination, the Veteran was diagnosed with MDD of moderate intensity.  On page 1 of the examination report, the examiner noted that the Veteran did not meet diagnostic criteria for PTSD based on DSM-V criteria.  Later in the report, on page 8, the examiner indicated the Veteran did not meet the diagnostic criteria for PTSD based on DSM-IV criteria, without further explanation.  The report itself appears to reflect that only the DSM-V criteria were utilized in assessing the Veteran's diagnosis.  

The examiner also opined that it was less likely than not that the Veteran's MDD was incurred in or aggravated by the Veteran's service.  The examiner also stated that the Veteran's psychiatric problems were not "in-essence due to his familial upbringing" rather than service.  She subsequently stated that the origin of his symptoms of depression could not be determined without resorting to speculation based on the information available.  It appears she based her opinion in part on her observation that depression symptoms began after military service, but then noted that "apparently the Veteran did not seek treatment for depressive symptoms until the 1980s."  The Board believes an additional examination is necessary to clarify the Veteran's diagnoses under DSM-IV, if any, and to obtain an additional opinion as to the etiology of the Veteran's disability.  

On remand, the Veteran should again be given the opportunity to submit an Authorization and Consent Form (Form 21-4142) to Release Information to the Department of Veterans Affairs to request records from his private physician Dr. B.L., MD. with regard to his acquired psychiatric disorders.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file, to include records from the Veteran's private physician, Dr. B.L., MD.

2. With any assistance needed from the Veteran, contact SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for disability benefits and all underlying medical records that may be in SSA's possession.  

3. Schedule the Veteran for a VA psychiatric examination with a medical professional who has not previously assessed this Veteran.  The claims file should be forwarded to, and reviewed by the VA examiner.  The examiner should take a history from the Veteran and, upon review of the record and examination, address the following:

a. Identify/diagnose any acquired psychiatric disorder that presently exists or that has existed during the pendency of the claim.

b. Specifically state whether the Veteran meets the DSM-IV criteria for a diagnosis of PTSD.  If a diagnosis is made, the stressor(s) supporting that diagnosis should be identified. 

c. For each assigned current diagnosis provide an opinion as to whether it is at least as likely as not (a 50 percent, or greater, likelihood) that the current acquired psychiatric disorder(s) was (were) incurred in or aggravated by the Veteran's service, or as a result of an incident or stressor during the Veteran's service.

d. In providing the above opinion, the examiner must specifically address the Veteran's submitted lay statements in evidence, and his assertion that he began having symptoms in service after witnessing traumatic instances while working as a medical corpsman.

A rationale for all requested opinions should be provided. If the examiner(s) cannot provide an opinion without resorting to mere speculation, he or she should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. Upon completion of the above, readjudicate the issue on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




